Citation Nr: 1717164	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  07-24 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tremor of the right and left hands, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from April 1982 to October 1982, and had periods of active duty from May 1988 to October 1988, January 1991 to April 1991, and March 2003 to February 2004.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's file has been subsequently transferred to the RO in St. Petersburg, Florida.  

In April 2009, March 2010, March 2011, January 2014, and April 2015, the Board remanded the case for additional development and it now returns for further appellate review.

The Veteran testified at a Board hearing in January 2009 before a Veterans Law Judge who is no longer employed at the Board.  As such, he subsequently requested a hearing before another Veterans Law Judge.  In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record.  At the most recent Board hearing, the undersigned Veterans Law Judge held the record open for 60 days to allow the Veteran to submit additional evidence.  Thereafter, in March 2017, he submitted additional evidence for consideration in his appeal.  However, while he did not waive Agency of Original Jurisdiction (AOJ) consideration of such evidence, as his claim is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran asserts that he experiences a tremor disorder of the hands due to exposure to environmental hazards, to include Sarin gas, cyclosarin, and sand flea repellant, during active service in the Southwest Asia Theater of Operations from January 1991 to April 1991 and from June 2003 to February 2004.  See VA examination (May 2007); Board hearing (February 2017).  In this regard, the record confirms service in Southwest Asia from January 1991 to April 1991 and June 2003 to February 2004.  Furthermore, the Veteran's post-deployment medical evaluations note that he was exposed to a number of environmental hazards in the Southwest Asia Theater of Operations.  See Report of Medical Examination (August 2001); Service treatment records (June 2003).  He asserts that the tremors are symptoms of an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  See, e.g., Brief (December 2009).  The Veteran and his wife report that they noticed slight, intermittent tremors since his first deployment (January 1991 to April 1991) and that such have progressed in frequency and severity to the point that the Veteran can barely write his name.  See, e.g., VA treatment record (May 31, 2007); Board hearing (February 2017); Statement, wife (March 2017).  Both the Veteran and his wife assert that he did not have tremors prior to his first deployment.  See Brief (February 2015).

The Veteran's medical records show that he has consistently reported tremors since his first deployment.  The earliest recorded report of tremors, dated June 14, 1995, notes fine hand tremors with no limitations.  See Periodic Report of Medical Examination (June 14, 1995).  The next such report notes benign familial tremors in August 2001.  See VA treatment record (August 2001).  A Post-Deployment Medical Evaluation, dated February 9, 2004, shows that the Veteran reported numbness and tingling in his hands or feet.  He first sought formal medical treatment for his tremors on March 10, 2006.  At that time, neurological testing was within normal limits, but noted fine tremors in the hands.  Subsequent neurological testing showed mild tremors during voluntary activity, which were characterized as essential tremors of unknown etiology.  See VA treatment records (October 6, 2006; October 17, 2006).

In May 2007, VA examiner confirmed the diagnosis of essential tremors of the hands and opined, without rationale, that the disorder was not related to the Veteran's Gulf War service.  As such, in March 2011, the Board remanded the case in order to afford the Veteran with a VA examination so as to determine the nature and etiology of such tremors.  At an April 2011 VA examination, bilateral essential hand tremor was noted on physical examination.  The examiner opined that the Veteran's current tremors are most likely a continuation of those noted in 1995 and 2001.  However, the examiner stated that he was uncertain as to the etiology of the tremors.  He further stated that, while tremors were noted during active duty (see Post-Deployment Medical Evaluation, dated February 9, 2004), there is nothing in the Veteran's chart to indicate that his hand tremor symptomatology was caused or aggravated during service.

In January 2014, the Board remanded the case for an addendum opinion.  In this regard, the Board found that the medical evidence was unclear as to whether the Veteran's tremor disorder, while not noted upon entrance to service, existed prior to active service and whether it was aggravated during a period of active service.  As a result, the Board requested a medical opinion as to whether the Veteran clearly and unmistakably had a tremor disorder when entering his periods of active service and if so, whether there the evidence clearly and unmistakably indicates that the pre-existing condition was not aggravated beyond its natural progression during a period of active service.

In March 2014, two VA physicians responded to the Board's medical inquiry.  On March 10, 2014, a physician stated that it is impossible to opine as to the nexus between the current tremor disorder and service as the Veteran's report of symptoms is the only record of tremors prior to 1995.  On March 27, 2014, a second physician opined that the it is less likely than not that the Veteran's current tremor disorder was incurred in or aggravated by service.  First, the physician stated that VA has not defined tremors as a medically unexplained chronic multi-symptom illness.  Second, the physician noted that, to date, no medical professional has opined as to the etiology of the Veteran's tremor disorder.  She went on to explain that essential tremors are often inherited and can manifest early as the first or second decades of life.  Third, the physician opined that the Veteran's tremors preexisted service because they were first noted in 1995, which was prior to his period of service from March 2003 to February 2004.  Fourth, the physician opined that the Veteran's tremors are less likely than not progressive in nature, and thus, not aggravated by service as "all medical providers imply that the Veteran's reported tremors were 'mild.'"

During the February 2017 Board hearing, the Veteran testified that his current treating VA physician, Dr. T., told him that his current tremors may be related to his in-service bug repellant exposure.  However, the medical evidence of record, including those documenting Dr. T.'s care, does not contain a nexus opinion.

In this case, the Veteran's claim touches on several complex medical issues.

First, it is unclear whether the Veteran's tremor disorder is an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  To that end, while his tremor disorder has been diagnosed as essential tremors, it is unclear whether such constitutes a clinical diagnosis or symptoms of a medically undiagnosed illness.

Second, it is unclear whether the Veteran's tremor disorder is a congenital or acquired disorder.  To that end, the March 27, 2014, medical opinion indicates that "essential tremors are often inherited."  If inherited, or congenital, further development is needed to address  whether the disorder is a disease or a developmental defect subject to a superimposed disease or injury that resulted in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, VI.II.11.07; VAOPGCPREC 82-90.

Third, it is unclear whether the Veteran's tremor disorder was caused or aggravated by his active duty service from January 1991 to April 1991 and/or from March 2003 to February 2004.

As to the issue of aggravation, there is no lay or medical evidence of tremors prior to the Veteran's period of active duty service from January 1991 to April 1991.  As the Veteran contends that his tremors began during this period of duty and they were initially documented in medical records in 1995, the evidence suggests that the Veteran's tremor disorder preexisted his period of service from March 2003 to February 2004.  A tremor disorder or symptoms thereof was not noted upon entrance to service for any period of active service.  Accordingly, the Veteran is presumed sound with respect to a tremor disorder for all periods of active service, unless there is clear and unmistakable evidence that (i) a tremor disorder preexisted and (ii) was not aggravated during this period of service.  See 38 U.S.C.A. § 1111.  While examiners have opined that the Veteran's tremors were not aggravated during his period of active duty from March 2003 to February 2004, they have not address whether such is demonstrated by clear and unmistakable evidence so as to rebut the presumption of soundness.  If the presumption of soundness is not rebutted, the issue becomes whether the Veteran had a tremor disorder during his period of active duty from March 2003 to February 2004 and, if so, whether such disorder is related to his current disorder.  To that end, the April 2011 examiner opined that the Veteran's current tremors are most likely a continuation of those noted in 1995 and 2001.

As to the issue of causation, the Veteran reports that his tremors began during his period of active duty service from January 1991 to April 1991 as a result of exposure to environmental hazards.  As the Veteran's service records indicate exposure to certain environmental hazards, a medical opinion is needed to address whether such exposure caused the current tremor disorder.

In sum, a medical opinion is needed to address (i) whether the Veteran's tremors constitute a clinical diagnosis or symptoms of a medically undiagnosed illness; (ii) if the tremors amount to a clinical diagnosis, it is necessary to determine whether the disorder is congenital or acquired; and (iii) it is necessary to determine whether the disorder was caused and/or aggravated by the Veteran's active duty service from January 1991 to April 1991 and/or from March 2003 to February 2004.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained, to include any outstanding private treatment records.  Thereafter, all identified records, to include updated VA treatment records dated from February 2014 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from February 2014 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed tremor disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should note and detail all reported symptoms of the reported tremor disorder.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms.

(B)  The examiner should specifically state whether the Veteran's symptoms are attributable to a known clinical diagnosis.

(C)  If any symptoms are not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

(D)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's tremor disorder and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E)  For any diagnosed tremor disorder, the examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).  In addressing such inquiry, the examiner should consider the March 27, 2014, VA medical opinion, which states that essential tremors are often inherited.

(i)  If the Veteran's disorder is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's disorder is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(F)  If the Veteran's diagnosed tremor disorder is not a congenital or developmental defect or disease, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed service the Veteran's periods of active duty from January 1991 to April 1991 and/or March 2003 to February 2004.

(i)  If there is clear and unmistakable evidence that the disorder pre-existed a period of service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during such period of service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the Veteran's current tremor disorder pre-existed a period of service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to such period of service, including the Veteran's in-service exposure to environmental or chemical hazards coincident with his service in Southwest Asia (i.e., Sarin gas, cyclosarin, and sand flea repellant).

In answering question (F), the examiner should address the Veteran and his wife's statements that he has had tremors since his period of active duty from January 1991 to April 1991 as well as the medical evidence highlighted in the paragraphs above.

A rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

